—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Hutcherson, J.), dated July 22, 1992, which, inter alia, granted the cross motion of the municipal defendant pursuant to CPLR 3212 (b) for summary judgment dismissing the complaint insofar as it is asserted against it.
Ordered that the order is affirmed, with costs.
The infant plaintiff, while a spectator at an illegal drag race on city streets in the East New York section of Brooklyn, was struck by one of the vehicles. Clearly then, the alleged negligence of the municipal defendant did not stem from its failure to fulfill a proprietary duty, as urged by plaintiffs, but rather, derived from the exercise of its governmental functions. No liability arises from the performance of such a function absent a showing of a special duty of protection. The plaintiffs did not make a claim of special duty and the record fails to present any triable issues of fact as to the existence of such a duty (see, CPLR 3212 [b]; Marilyn S. v City of New York, 73 NY2d 910, 911).
We have reviewed the plaintiffs’ remaining contention and conclude that it is without merit. Thompson, J. P., Rosenblatt, Ritter, Friedmann and Krausman, JJ., concur.